Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 25, 2015                                                                                    Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  151556                                                                                            Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                            Joan L. Larsen,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 151556
                                                                    COA: 326205
                                                                    Kent CC: 14-004338-FH
  ARTHUR LEE BROYLES,
             Defendant-Appellant.
  _____________________________________/

          On order of the Court, the application for leave to appeal the April 17, 2015 order
  of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in lieu of
  granting leave to appeal, we VACATE the Kent Circuit Court’s order denying the
  defendant’s motion for plea withdrawal and/or to correct an invalid sentence and we
  REMAND this case to the Kent Circuit Court. That court shall treat the defendant’s
  January 26, 2015 supplemental brief and February 20, 2015 supplemental motion as
  timely filed and evaluate the defendant’s issues on the merits. The defendant’s attorney
  acknowledges that the defendant did not contribute to the delay in filing a proper motion
  and admits her sole responsibility for the error. Because a motion to withdraw a plea or
  correct an invalid sentence is a prerequisite to substantive review on direct appeal under
  MCR 6.310 and MCR 6.429, the defendant was effectively deprived of his direct appeal
  as a result of constitutionally ineffective assistance of counsel. See Roe v Flores-
  Ortega, 528 U.S. 470, 477; 120 S. Ct. 1029; 145 L. Ed. 2d 985 (2000); Peguero v United
  States, 526 U.S. 23, 28; 119 S. Ct. 961; 143 L. Ed. 2d 18 (1999).

         Costs are imposed against the attorney, only, in the amount of $500, to be paid to
  the Clerk of this Court.

         We do not retain jurisdiction.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 25, 2015
           a1118
                                                                               Clerk